September 8, 2000
Dear State Health Official:
As you know, enrollment of children in Medicaid and the State Children's Health Insurance
Program (SCHIP) is one of the highest priorities of the Department of Health and Human
Services (HHS) and the Health Care Financing Administration (HCFA). On October 12, 1999,
the President directed the Secretaries of HHS, Education, and Agriculture to focus children's
health insurance outreach in a place where we know we can find uninsured children - schools.
Since then, a cross-Departmental workgroup has gathered information about school-based
outreach from national, regional, State, and local health and education sources. Additionally, a
National Summit was held in November, 1999, to identify promising outreach practices. Based
upon information gathered through these efforts, the three Departments developed the enclosed
report providing recommendations and a work plan to help you initiate and sustain school-based
outreach.
Over the next several months, these three Departments will be working in partnership with State
and local agencies to operationalize the work plan outlined in the report. Instructional school
based outreach guides discussed in the work plan will soon be released to assist States, school
districts, providers, and other interested partners in better understanding specific ways school
based outreach efforts can be developed and enhanced. These "how-to" guides will be distributed
to each Medicaid and State Children's Health Insurance Program (SCHIP) State Agency,
provider groups, hospitals, and every school district in the country. The guides will also be
available on the Internet at http://www.HCFA.gov and http://www.InsureKidsNow.gov.
Coordinated outreach through schools can significantly enhance enrollment of eligible lowincome children into Medicaid and SCHIP. Section Four of the enclosed report highlights
several successful strategies for school-based enrollment that may be of particular interest to
States. In addition, new legislation effective October 1, 2000, allows schools to share Free and
Reduced Price Lunch eligibility information with Medicaid and SCHIP unless the parent
indicates he or she does not want his or her information shared.
Please let us know how we can assist you in your school-based enrollment and outreach
efforts, and do not hesitate to contact your Health Care Financing Administration (HCFA)
Regional Office with additional questions about this important effort.

Sincerely,

/s/

Timothy W. Westmoreland

Director

Enclosures

-Report (PDF)
-Appendices (PDF)

